LEWIS. J.
In this action there were only two assignments of error, as follows: (1) The court erred in not finding that the matter at issue in this action was res adjudicata; (2) the court erred in denying defendants’ motion for a new trial.
The motion for a new trial was made upon two grounds, — errors at law occurring at the trial, and that the decision is not justified by the evidence. It has often been decided by this court that a general assignment that the court erred in denying a motion for a new trial was insufficient, as it does not indicate upon which of the different grounds the appellant relies. For this reason the second assignment cannot be sustained.
Conceding that the first assignment is sufficient to raise the point that the evidence was sufficient to establish the fact of res adjudi-cata, as claimed, it is unavailing to appellants, for the reason that there is no finding upon the question, and there was no request for such finding. In the absence of such a finding, or a request for the same, this court will not look through the evidence to find out whether such a finding might have been justified. Smith v. Kipp, 49 Minn. 119, 51 N. W. 656.
Order affirmed.